DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 8-10, and 17 have been amended, claim 6 has been canceled, and claims 1-5 and 7-20 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a first modulated section having a first elasticity; and a second modulated section having a second elasticity: in lines 2-3. It is not clear if the first and second modulated sections are the same as the “first part” and “second part” previously recited in claim 9, or distinct sections. For purposes of examination it appears that the first modulated section is the same as the first part of claim 9, and the second modulated section is the same as the second part of claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl (US 2,798,311) in view of Zavala (US 2014/0338226) and Yang et al. (US 2006/0143767), herein Yang.
Regarding claim 1, Scholl discloses a shoe, comprising: a sole (sole portion 1, non-skid covering 2) defining a tread surface and a top surface opposite the tread surface; an upper portion (upper 3) attached to the top surface of the sole and cooperating with one or more additional components of the shoe to define a cavity, and comprising: an elastic region (collar region including elastic strip 9) at least partially surrounding an opening into the cavity and defining at least a portion of a perimeter of the opening, the elastic region having a first elasticity; and a structural region (upper below elastic strip 9) at least partially surrounding the elastic region; wherein: an exterior surface of the upper portion is defined by a continuous knit textile (column 2, lines 20-55; Fig. 1-4).
Scholl does not specifically disclose that the structural region has a second elasticity that is less than the first elasticity, or that the elastic region includes a first part having a first ribbed knit pattern and a second part having a second ribbed knit pattern. Zavala teaches a knitted upper having an elastic region (zones 218, 232) in the collar area having a first elasticity, and a structural region (zones 214, 228) having a second elasticity that is less than the first elasticity (paragraphs 0048, 0054, 0056; Fig. 1, 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the structural region with an elasticity less than that of the elastic region, as taught by Zavala, in order to provide stretch in the collar region to allow a passage of wearer’s foot, while providing support to a wearer’s foot in the structural region. 

Zavala further teaches that the upper portion defines a boundary (boundary 163, 361) between the elastic region and the structural region; in a first part of the elastic region (at boundary 163), the elastic region has a first ribbed knit pattern (ribs a uniform distance from upper edge) defining ribs that extend from the boundary toward the perimeter of the opening; and in a second part of the elastic region (at boundary 361), the elastic region has a second ribbed knit pattern (ribs spaced apart from upper edge by varying distances), different from the first ribbed knit pattern, defining ribs that extend from the boundary toward the perimeter of the opening. The second ribbed knit pattern allows the heel portion to conform closely to a wearer’s heel for added comfort and support (paragraphs 0047, 0064; Fig. 6, 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second ribbed knit patterns, as taught by Zavala, to the collar region of Scholl in order to allow the heel portion to conform closely to a wearer’s heel for added comfort and support.
Scholl does not disclose that the textile comprises eucalyptus fiber. Yang teaches a textile material used in footwear which comprises a eucalyptus fiber (paragraphs 0011, 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a textile including eucalyptus fiber, as taught by Yang, in order to use a material known in the art for 
Regarding claim 8, the combination of Scholl and Zavala teaches a boundary between the elastic region and the structural region, but does not disclose the specific distance between the perimeter of the opening and the boundary. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the distance between the perimeter of the opening and the boundary greater than 1 cm in order to provide a comfortable collar which distributes the force of the elastic region over a large area. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl, Zavala, and Yang, as applied to claim 1, further in view of Clarizio (US 3,243,901).
Scholl discloses that the cavity is adapted to receive a wearer's foot; the upper portion defines a first portion of an interior surface of the cavity; the shoe further comprises: a heel lining (heel protector 10) attached to the upper portion and positioned along a first part of the interior surface, at least a portion of the heel lining positioned along a portion of the elastic region (as seen in Fig. 3); an insole (covering 12) positioned within the cavity and defining an insole surface configured to contact a bottom of the wearer's foot; and the portion of the elastic region along which the heel lining is positioned has a third elasticity that is less than the first elasticity (due to the stiffer nature of the heel protector 10, which extends along the elastic region in the heel portion).

Scholl does not disclose a toe lining attached to the upper portion and positioned along a second part of the interior surface. Clarizio teaches providing a shoe upper with a toe lining (toecap 2) positioned along an interior surface of the upper. The toe lining provides cushioning, reduced friction, and moisture absorption (column 1, line 59-column 2, line 4; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a toe lining, as taught by Clarizio, to the upper of Scholl in order to provide cushioning, reduced friction, and moisture absorption.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl, Zavala, Yang, and Clarizio, as applied to claim 2, further in view of Mancinelli et al. (US 4,503,628), herein Mancinelli.
Scholl discloses that the heel lining extends around the perimeter of the opening (Fig. 3), but does not disclose that it extends along the exterior surface of the upper portion. Mancinelli teaches a heel lining (shoe insert 10) within an interior of a shoe upper. The heel lining extends along the exterior surface of the upper portion (at flange 26). The flange reinforces and stiffens the upper edge of the shoe quarter and provides a continuous, smooth, and reduced friction surface for engagement by the foot when inserting the foot into the shoe (column 10, lines 65-67; column 3, lines 1-24; Fig. 1, 2). It would .

Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl, Zavala, and Yang, as applied to claim 1, further in view of Kramer (US 3,052,046).
Regarding claim 4, Scholl does not disclose that the sole is substantially continuously curved between the front tip and the rear tip. Kramer teaches a shoe having a sole (sole 28) and an upper portion (upper 12) with an elastic region (at elastic band 22). The sole defines: a forward section defining a front tip of the shoe; and a rear section defining a rear tip of the shoe; in an unworn configuration, the tread surface of the sole is substantially continuously curved between the front tip and the rear tip (column 2, lines 33-42; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elastic region such that the tread surface of the sole is substantially continuously curved between the front tip and the rear tip, as taught by Kramer, in order to provide an elastic region which stretches when worn to maintain the shoe on the foot of the wearer. 
Regarding claim 5, Kramer teaches that in the unworn configuration: the elastic region exerts a first elastic force on the structural region and the sole; and the tread surface of the sole is substantially continuously curved between the front tip and the rear tip at least partially as a result of the first elastic force; and in a worn configuration, the elastic region exerts a second elastic force on the structural region (the elastic band stretches) and the sole that secures the shoe to a wearer's foot (column 2, lines 33-42; Fig. 1).
.

Claims 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl (US 2,798,311) in view of Zavala (US 2014/0338226) and Yang et al. (US 2006/0143767), herein Yang.
Regarding claim 9, Scholl discloses a shoe, comprising: a sole (sole portion 1, non-skid covering 2) defining a tread surface and a top surface opposite the tread surface; an upper portion (upper 3) attached to the sole and defining an exterior surface formed from a continuous knit textile, the upper portion comprising: an elastic region (collar region including elastic strip 9) comprising an elastic material and defining an opening in the upper portion; a structural region (upper below elastic strip 9) at least partially surrounding the elastic region, wherein: the upper portion defines a boundary between the elastic region and the structural region (column 2, lines 20-55; Fig. 1-4). 
Scholl disclose that the elastic material may be a variety of materials (column 2, lines 53-54), but does not specifically disclose a polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polymer material for the elastic strip in order to use a material well known for use in elastic bands which is inexpensive and long lasting. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Scholl does not disclose that the textile comprises eucalyptus fiber. Yang teaches a textile material used in footwear which comprises a eucalyptus fiber (paragraphs 0011, 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Scholl does not disclose that the elastic region has a ribbed knit pattern. Zavala teaches an elastic region formed by a ribbed knit pattern, each rib of the set of ribs extending from the perimeter to a boundary (boundary 161) between the elastic region and the structural region (paragraphs 0051, 0056; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elastic region with a ribbed knit pattern, as taught by Zavala, as the elastic region of Scholl, as this would be a simple substitution of one type of elastic collar region for another, with the predictable result of providing an elastic region which can be formed integrally with the rest of the upper, without the need for an additional elastic strip.
Zavala further teaches that the upper portion defines a boundary (boundary 163, 361) between the elastic region and the structural region; in a first part of the elastic region (at boundary 163), the elastic region has a first ribbed knit pattern (ribs a uniform distance from upper edge) defining ribs that extend from the boundary toward the perimeter of the opening; and in a second part of the elastic region (at boundary 361), the elastic region has a second ribbed knit pattern (ribs spaced apart from upper edge by varying distances), different from the first ribbed knit pattern, defining ribs that extend from the boundary toward the perimeter of the opening. The second ribbed knit pattern allows the heel portion to conform closely to a wearer’s heel for added comfort and support (paragraphs 0047, 0064; Fig. 6, 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second ribbed knit patterns, as taught by Zavala, to the collar region of Scholl in order to allow the heel portion to conform closely to a wearer’s heel for added comfort and support.

Regarding claim 14, Scholl discloses that the upper portion further defines an interior surface opposite the exterior surface; and the shoe further comprises at least one of a heel lining or a toe lining (heel protector 10) attached to the upper portion and positioned along the interior surface (column 2, lines 56-60; Fig. 1, 3).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl, Zavala, and Yang, as applied to claim 9, further in view of Dekovic et al. (US 2015/0059209), herein Dekovic.
Regarding claim 15, Scholl does not disclose a thermoplastic material bonded to the fiber. Dekovic teaches that a thermoplastic material can be bonded to the fiber of a knitted shoe upper to reinforce areas of the upper and enhance wear-resistance and abrasion-resistance (paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a thermoplastic material bonded to the fiber of the upper, as taught by Dekovic, in order to reinforce areas of the upper and enhance wear-resistance and abrasion-resistance.
Regarding claim 16, Scholl does not disclose an outer layer and an inner layer. Dekovic teaches that the knitted upper may have an outer layer defining at least a portion of the exterior surface of the upper portion; and an inner layer defining at least a portion of an interior surface of the upper portion (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inner layer and an outer layer, as taught Dekovic, to the knitted upper of Scholl in order to provide improved support to the foot of the wearer.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholl (US 2,798,311) in view of Kramer (US 3,052,046) and Zavala (US 2014/0338226).
Regarding claim 17, Scholl discloses a shoe, comprising: a sole (sole portion 1, non-skid covering 2) defining: a front tip of the shoe; a rear tip of the shoe; a front lobe having a first width that continuously increases along a first path extending from the front tip to a first maximum width location; a rear lobe having a second width that continuously increases along a second path extending from the rear tip to a second maximum width location (as seen in Fig. 2); a tread surface (lower surface) extending between the front tip and the rear tip, and comprising: a forward section extending from the front tip of the shoe to the first maximum width location; and a rear section extending from the rear tip of the shoe to the second maximum width location; and an intermediate section between the forward section and the rear section (Fig. 2); and a top surface opposite the tread surface (as seen in Fig. 3, 4); and an upper portion (upper 3) attached to the top surface of the sole, the upper portion comprising: an elastic region (collar region including elastic strip 9) defining an opening into a cavity of the shoe, and extending around a perimeter of the opening, the elastic region configured to exert an elastic force on the sole; and a structural region (upper below elastic strip 9) at least partially surrounding the elastic region (column 2, lines 20-55; Fig. 1-4).
Scholl does not disclose that in an unworn configuration in which the shoe is positioned on a planar surface, the forward section and the rear section are elevated from the planar surface. Kramer teaches a shoe having a sole (sole 28) and an upper portion (upper 12) with an elastic region (at elastic band 22). The sole defines: a forward section defining a front tip of the shoe; and a rear section defining a rear tip of the shoe; in an unworn configuration, the forward section and the rear section are elevated from a planar surface (column 2, lines 33-42; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elastic region such that the forward section and the rear section are elevated from a planar surface, as taught by Kramer, in 
Scholl does not disclose that the elastic region has a ribbed knit pattern. Zavala teaches an elastic region formed by a ribbed knit pattern, each rib of the set of ribs extending from the perimeter to a boundary between the elastic region and the structural region (paragraphs 0051, 0056; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elastic region with a ribbed knit pattern, as taught by Zavala, as the elastic region of Scholl, as this would be a simple substitution of one type of elastic collar region for another, with the predictable result of providing an elastic region which can be formed integrally with the rest of the upper, without the need for an additional elastic strip.
Zavala further teaches that the upper portion defines a boundary (boundary 163, 361) between the elastic region and the structural region; in a first part of the elastic region (at boundary 163), the elastic region has a first ribbed knit pattern (ribs a uniform distance from upper edge) defining ribs that extend from the boundary toward the perimeter of the opening; and in a second part of the elastic region (at boundary 361), the elastic region has a second ribbed knit pattern (ribs spaced apart from upper edge by varying distances), different from the first ribbed knit pattern, defining ribs that extend from the boundary toward the perimeter of the opening. The second ribbed knit pattern allows the heel portion to conform closely to a wearer’s heel for added comfort and support (paragraphs 0047, 0064; Fig. 6, 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second ribbed knit patterns, as taught by Zavala, to the collar region of Scholl in order to allow the heel portion to conform closely to a wearer’s heel for added comfort and support.
Regarding claim 18, Kramer teaches that in the unworn configuration: the forward section defines a first substantially continuous convex curve; and the rear section defines a second substantially 
Regarding claim 19, Kramer teaches that the elastic force exerted by the elastic portion elevates the forward section and the rear section from the planar surface.
Regarding claim 20, the combination of Scholl and Kramer does not disclose the specific distance the forward section is elevated from the planar surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the distance the forward section is elevated from a planar surface at least 3 cm in order to provide a strong elastic force which firmly holds the shoe on the foot of a wearer. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/24/2021 have been fully considered but they are not persuasive.
	Applicant argues that none of the cited references teach or suggest an elastic region that includes a first ribbed knit pattern in a first part and a second knit ribbed pattern, different from the first ribbed knit pattern, in a second part. However, Zavala clearly teaches a first part of the elastic region (at boundary 163) having a first ribbed knit pattern (ribs a uniform distance from upper edge) defining ribs that extend from the boundary toward the perimeter of the opening; and a second part of the elastic .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARON M PRANGE/               Primary Examiner, Art Unit 3732